DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 04/19/2022 was entered and made of record.  Claims 11 has been amended.  Claims 12-13 and 17 have been canceled.  Claims 11, 14-16 and 18-20 remain pending.
Response to Arguments
Regarding to drawing objection, Examine withdraws said objection due to proper amendment to the drawing.
Regarding to specification objection, Examiner withdraws said objection due to proper amendment to the specification.
Regarding to claims 11, 14-16 and 18-20 rejected under 35 USC 101, Applicant argued on page 7-9 especially “Independent claim 11 stands rejected under 35 U.S.C. § 101 as being directed toward unpatentable subject matter. Without acquiescing in the rejection of independent claim 11 and to facilitate prosecution of the Application toward allowance, claim 11 has been amended. Applicant respectfully submits that claim 11 recites various physical and connected structures that a form a new and useful method and structure for monitoring a condition of a vibronic sensor, which is explicitly patentable under 35 U.S.C. § 101 and the current case law. Applicant has added the following step to the method defined in independent claim 11: performing maintenance on the vibronic sensor based on the condition indicator. Applicant asserts that the current amendments to the claims provide a practical application to the method, and corresponding structure. Therefore, Applicant respectfully submits that the rejection of claims 11, 14-16, and 18-20 is overcome and should be withdrawn because claims 11, 14-16, and 18-20 recite significantly more than, and a practical of, an alleged abstract idea”
The additional element that Applicant added to the claim applies the judicial exception in some other meaningful way beyond generally linking the use of judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(f)).  Accordingly, the claims are patent eligible under 35 USC 101.
Regarding to claims 11 and dependent claims 14-16 and 18-20, Applicant argued on page 9-10, “Independent claim 11 stands rejected as being anticipated by Sears. Without acquiescing in the rejection of independent claim 11 and to facilitate prosecution of the Application toward allowance, claim 11 has been amended to recite, among other elements and features, the following method steps:
ascertaining a measured value for at least one physical and or chemical variable characteristic for the vibronic sensor, while the vibronic sensor is located at in its location of use, wherein the at least one physical and or chemical variable characteristic is a frequency, a resonant frequency, an amplitude, a phase difference between an excitation signal and a signal and a received signal, or a voltage; 
comparing the measured value for the physical and or chemical variable characteristic with a reference value for the physical and or chemical variable characteristic wherein at least one of the reference value is a value of the physical and or chemical variable corresponding to the delivered condition of the sensor; and 
ascertaining a condition indicator based on the deviation.
Sears relates to a vibronic sensor. The receiving frequency is periodically stored in order to allow for an analysis of the sensor based on these values. Sears gives several examples for such analysis: predicting false indication of wet or dry forks, detecting a change of frequency over time, or temperature correction of frequency measurement. However, Sears does not disclose to compare the characteristic variable towards a reference value corresponding to the delivered condition of the sensor. Such a possibility is not even mentioned by Sears. Accordingly, the present invention based on the amended independent claim 11 is new and inventive over the cited prior art”.
Examiner respectfully disagrees with Applicant.  Sears teaches that a sensor 5 i.e. vibronic sensor is typically configured or programmed to have a range of thresholds which define the operation of the sensor. These thresholds are preferably related to the initial calibration frequency which is established at the time of manufacture (¶0041-0043).  The sensor is compared with the pre-configured threshold and if the result of the comparison is out of range of the initial value, then the sensor is fault (¶0044-0045).  Accordingly, Sears teaches the limitation of “comparing the measured value for the physical and or chemical variable characteristic with a reference value for the physical and or chemical variable characteristic wherein at least one of the reference value is a value of the physical and or chemical variable corresponding to the delivered condition of the sensor”.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2022 was filed after the mailing date of the Non-Final Rejection on 01/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sears et al. (US 2011/0226054).
Regarding to claim 11, Sears teaches a method for monitoring a condition of a vibronic sensor (vibrating fork level sensor, Abstract; 5A and 5B Fig. 1 and ¶0033), which serves for determining and/or monitoring at least one process variable of a medium (fluid levels 7, Fig. 1 and ¶0033) in a container (Fig.1 tank 7) and includes at least one sensor unit having a mechanically oscillatable unit (fork assembly 10 projecting from a body 11 … oscillating electric potential causes the fork assembly 10 to vibrate, Fig. 2 and ¶0039), the method including steps of:
ascertaining a measured value for at least one physical and/or chemical variable characteristic for the vibronic sensor, while the vibronic sensor is located at/in its location of use (monitoring the natural operating frequency over time, [0038]; electronics package determined and responds to frequency changes, ¶0039), 
wherein the at least one physical and/or chemical variable characteristic is a frequency (monitoring the natural operating frequency over time, ¶0038; electronics package determined and responds to frequency changes, [0039]), a resonant frequency, an amplitude, a phase difference between an excitation signal and a signal and a received signal, or a voltage; 
comparing the measured value for the physical and/or chemical variable characteristic with a reference value for the physical and/or chemical variable characteristic (¶0003 – compared with threshold to identify characteristic; ¶0010 – monitoring change in operating frequency; ¶0044-0045 sensor at fault if it is out of range) wherein at least one of the reference value is a value of the physical and/or chemical variable corresponding to the delivered condition of the sensor; (¶0041-0043 threshold is at predetermined range at manufacture) and 
ascertaining a condition indicator based on the deviation (¶0055- corrosion detected) performing maintenance on the vibronic sensor based on the condition indicator. (¶0047-0048 – generating alert; Fig.5 send alert to prompt for cleaning)
Regarding to claim 16, Sears teaches the method of claim 11.  Sears further teaches wherein the comparison of the measured value with the reference value is performed at a process site (¶0056 - the analysis of the dry operating frequency is undertaken within the instrument)
Regarding to claim 18, Sears teaches the method of claim 11.  Sears further teaches wherein the mechanically oscillatable unit is a membrane, a single tine or an oscillatory fork (fork assembly 10 … oscillating electric potential causes the fork assembly 10 to vibrate, Fig. 2 and [0039])
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sears et al. (US 2011/0226054)  as applied to claim 11 above, and further in view of Measurement Computing (“Data Acquisition Handbook: A Reference for DAQ and Analog & Digital Signal Conditioning”).
Regarding claim 14, Sears teaches the method of claim 11.  Sears does not necessarily teach that the reference value and/or the associated measured value for the physical and/or chemical variable characteristic is/are recorded in a data sheet.
However, Sears does teach to the reference value and/or the associated measured value for the physical and/or chemical variable characteristic (periodically storing measurement of said operating frequency, [0010]; measuring and storing in memory the natural dry operating frequency, [0047]).  Thus, Sears only fails to disclose the method of storage.  Use of a data sheet to record such data was known in the art.  For example, Measurement Computing teaches that smart sensors contain a Transducer Electronic Data Sheet (TEDS), which stores information regarding a transducer’s characteristics, including reference frequency (pg. 125, left column, first paragraph).
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention wad effectively filed, to modify Sears such that the reference value and/or the associated measured value for the physical and/or chemical variable characteristic is/are recorded in a data sheet.  Recording reference data and measurements in a data sheet would have been a known method of storing the requisite data of Sears, yielding predictable results, and providing easy access to data needed to assess the condition of the vibrating fork level sensor of Sears
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sears et al. (US 2011/0226054)  as applied to claim 11 above, and further in view of Cypes et al. (US 2007/0017291)
Regarding claim 15, Sears teaches the method of claim 11.  Sears does not necessarily teach that the reference value and/or the associated measured value for the physical and/or chemical variable characteristic are/is stored in an Internet based file or database.
However, Sears does teach to the reference value and/or the associated measured value for the physical and/or chemical variable characteristic (periodically storing measurement of said operating frequency, ¶0010; measuring and storing in memory the natural dry operating frequency, ¶0047).  Thus, Sears only fails to disclose the method of storage.  Nevertheless, the use of a database to store characteristic data of a sensor is known in the relevant art.  For example, Cypes discloses use of a database of known variables for specific calibrated tuning forks.  The reference and measured variables of Sears would certainly meet the category of known tuning fork variables, and use of a database would aid in quickly accessing the necessary data to assess the condition of the vibrating fork level sensor of Sears.  
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify Sears such that the reference value and/or the associated measured value for the physical and/or chemical variable characteristic are/is stored in an Internet based file or database.  Use of a database would have been obvious as an art known means of performing the data storage functions of Sears, yielding predictable results, and for the benefit of quickly accessing the data needed to assess the condition of the sensor.
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sears et al. (US 2011/0226054)  as applied to claim 11 above, and further in view of Lopatin et al. (US 2015/0047428)
Regarding claim 19, Sears teaches the method of claim 11.  Sears does not necessarily teach that according to the condition indicator, a statement concerning occurrence of accretion, corrosion, abrasion, or a cable break, or concerning penetration of moisture into at least one component of the vibronic sensor is generated and/or output.
However, Sears does teach that the condition indicator may concern occurrence of accretion (coating build-up on the fork, Abstract; ¶0004, ¶0036], ¶0047, ¶0053, ¶0055¶) or corrosion  (¶0004, ¶0037, ¶0055) of the fork assembly, which is a component of the vibronic sensor.  Thus, the only aspect that Sears fails to disclose is that the alert explicitly includes a statement concerning occurrence of the accretion or corrosion that is generated and/or output.
Lopatin describes a corrosion alarm with an output signal that includes a statement concerning whether corrosion has occurred in an oscillatable unit (¶0044).  Such a statement would have been of obvious benefit in the context of Sears to enable a user to be informed of the cause of the alert.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to Sears such that according to the condition indicator, a statement concerning occurrence of accretion, corrosion, abrasion, or a cable break, or concerning penetration of moisture into at least one component of the vibronic sensor is generated and/or output.  Generating and outputting a statement concerning accretion or corrosion would help to better inform the user of the cause of an alert.
Regarding claim 20, Sears teaches the method of claim 11, wherein the physical and/or chemical variable characteristic is a resonant frequency of the vibratory sensor (¶0003; monitoring the natural operating frequency, ¶0038). Sears does not necessarily teach that when the measured value is greater than the reference value, then according to the condition indicator a statement is output concerning corrosion or abrasion in the region of the oscillatable unit, concerning abrasion of a coating of the oscillatable unit, concerning a defect of the oscillatable unit, or concerning presence of an accretion on the oscillatable unit; or wherein, when the measured value is less than the reference value, then generated and/or output as the condition indicator is a statement concerning corrosion or abrasion in the region of the oscillatable unit and/or of a driving/receiving unit of the vibronic sensor, or concerning diffusion of a medium into a coating of the oscillatable unit. 
However, Sears does teach that the condition indicator may concern occurrence of accretion (coating build-up on the fork, Abstract; ¶0004, ¶0036, ¶0047, ¶0053, ¶0055) or corrosion  (¶0004, ¶0037, ¶0055) of the fork assembly, which is a component of the vibronic sensor.  Moreover, Sears specifically teaches that the accretion will lead to decreases in operating frequency (¶0055), while corrosion will lead to increases in operating frequency (¶0055), which suggests that corrosion will be the cause of alert for measured values greater than the reference value, while accretion will be the cause of alert for measured values less than the reference value.  Thus, the only aspect that Sears fails to disclose is that the alert explicitly includes a statement concerning occurrence of the accretion or corrosion that is generated and/or output.
Lopatin describes a corrosion alarm with an output signal that includes a statement concerning whether corrosion has occurred in an oscillatable unit (¶0044).  Such a statement would have been of obvious benefit in the context of Sears to enable a user to be informed of the cause of the alert.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify Sears such that when the measured value is greater than the reference value, then according to the condition indicator a statement is output concerning corrosion or abrasion in the region of the oscillatable unit, concerning abrasion of a coating of the oscillatable unit, concerning a defect of the oscillatable unit, or concerning presence of an accretion on the oscillatable unit; or wherein, when the measured value is less than the reference value, then generated and/or output as the condition indicator is a statement concerning corrosion or abrasion in the region of the oscillatable unit and/or of a driving/receiving unit of the vibronic sensor, or concerning diffusion of a medium into a coating of the oscillatable unit.  Generating and outputting a statement concerning accretion or corrosion would help to better inform the user of the cause of an alert.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862